DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 10, 2020.
Claims 1-4, 6-10, 12-14, 16-18, and 20-22 are in their original or a previous presentation.
Claims 1-4, 6-10, 12-14, 16-18, and 20-22 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10, 13, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussavi (US PG Pub. 2007/0255585), in view of Mankad (US PG Pub. 2011/0093295), in further view of Bergman (US PG Pub. 2012/0290322).

Claim 1
	Regarding claim 1, Moussavi teaches
A computerized method, carried out by at least one server having one or more processors, the method comprising:
Abstract, “Systems and methods are provided for facilitating the electronic collection and dissemination of newborn screening results to identified and/or default recipients of the results.”
Storing, at a centralized screening manager, a knowledge base related to the genetic concepts
Par. [0045], “In some embodiments, the newborn screening manager 202 may map the newborn screening results to genomic concepts in a controlled vocabulary (e.g., an ontology), providing a genetic context for the results. The ontology may in embodiments be or include, for example, an ontology similar to the Clinical Bioinformatics Ontology (CBO) described in the U.S. patent application Ser. No. 11/028,262, which is herein expressly incorporated by reference in its entirety. Such context may be useful for confirmatory tests, which are typically conducted in the event of an abnormal screening result. Additionally, mapping the results to the CBO, for instance, will allow for 
Obtaining an electronic medical order for a patient at the centralized screening manager, the electronic medical order communicated from a remote order source entity
Par. [0036], “In some embodiments, an order for a newborn screening may be created in the newborn screening manager 202 at the time of collection of the physical specimen. An order indicates to the newborn screening manager 202 that a physical specimen has been collected and screening results should be provided to the newborn screening manager 202.”
Par. [0037], “An order for newborn screening results may be created either manually or automatically in various embodiments of the present invention. The order may be created manually, for example, by personnel at the hospital 206 accessing the newborn screening manager 202 and entering the order.”
Par. [0035] describes how the different entities, the hospital 206 among them, are able to communicate with the newborn screening manager at the server remotely over a network.
Par. [0032], “In operation, a user may enter commands and information into the server 22 or convey the commands and information to the server 22 via one or more of the remote computers 28 through input devices”
Obtaining electronic messages comprising newborn screening results for the patient at the centralized screening manager
Par. [0039], “After receiving the physical specimen, the laboratory 208 performs the required and/or specified testing, thereby obtaining a number of 
Par. [0042], “After receiving newborn screening results, the newborn screening manager 202 may store the results in the associated database 204.”
At least one of the newborn screening results indicating the presence of a first genetic condition in the patient
Par. [0045], “In some embodiments, the newborn screening manager 202 may map the newborn screening results to genomic concepts in a controlled vocabulary (e.g., an ontology), providing a genetic context for the results… For example, a positive screening result for phenylketonuria (PKU) can be mapped as a phenotypic result for the patient in a CBO.”
The electronic messages communicated from a plurality of remote laboratory entities
Par. [0038], “Accordingly, in some cases, multiple physical specimens from a newborn may be sent to multiple laboratories for testing. As such, it should be understood that although only a single laboratory 208 is shown in FIG. 2, multiple laboratories may be employed for a single newborn within the scope of the present invention. In addition, as noted, the laboratory 208 may represent a state laboratory and/or a private laboratory that provides newborn screening.”
Par. [0039], “As noted above, in some cases, multiple laboratories may perform testing for a single newborn. In such cases, the results from the various laboratories may be aggregated into a single record for the newborn.”
Associating the screening results for the patient communicated from the remote laboratory entity with the electronic medical order communicated from the remote order source entity 
Par. [0039], “If an order was previously created for the newborn screening, for instance, at the hospital 206, the newborn screening results are associated with the order.”
Obtaining an electronic health record of the patient that stores a family history of the patient, the electronic health record communicated by the remote order source entity
Par. [0021], “As shown, block 102 may involve maintaining a test database including data that indicates (a) one or more subjects and (b) a plurality of test results. In one case, each subject may be associated with one or more respective test result from the plurality of test results.”
Par. [0033], “For instance, as shown in the interface 200 of FIG. 2D, a "Link Person Tested" box may be provided to receive additional information identifying the particular subject. In this example, the "Link Person Tested" box may be configured to receive information such as a first name, last name, and date of birth of the particular subject. In addition, an optional medical record number, if available, may be provided to further identify the particular subject.”
Using the knowledge base related to the genetic concepts, identifying, by the centralized screening manager, a correlation between the first test result and one or more of the knowledge base related to the genetic concepts
Par. [0045], “In some embodiments, the newborn screening manager 202 may map the newborn screening results to genomic concepts in a controlled vocabulary (e.g., an ontology), providing a genetic context for the results. The 
This shows the received results are mapped to the clinical ontology to identify a phenotype for the patient, which is correlating the results with the knowledge base related to genetic concepts.
Generating, by the centralized screening manager, a recommendation for a clinician to treat the patient based on at least one of the correlations identified, the recommendation including a diagnosis that is specific to the first test result and a clinical task of performing secondary testing that is specific to the diagnosis
Par. [0021], “FIG. 11 is an illustrative screen display presenting selected newborn screening results to a recipient in accordance with an embodiment of the present invention.”
Fig. 11 shows that the newborn screening results show indications that lead to a determination diagnosing a disorder (e.g., Medium-chain Acyl-coa Dehydrogenase Deficiency (MCAD)) and a recommendation to perform confirmatory testing immediately (i.e., immediately undergo testing specific to MCAD to confirm the existence of MCAD).
Generating a graphical user interface for interacting with the centralized screening manager and providing the graphical user interface for display, and 
Par. [0056], “Similarly, although a web-based access to the newborn screening results is shown and described with reference to FIG. 8 through FIG. 11, as discussed previously, different ways of accessing newborn screening results are contemplated within the scope of the present invention, including, for instance, via a client application or native clinical computing system communicating with a newborn screening manager.”
Fig. 11 shows an interface with a selectable link to verify review of the results (par. [0023]), which would be a graphical user interface. 
Communicating an update to the electronic health record with the screening results and the recommendation
Par. [0045], “In some embodiments, the newborn screening manager 202 may communicate with and populate the newborn screening results into an electronic medical record 212. By way of example only and not limitation, the electronic medical record 212 may comprise a community health record or a personal health record. In some embodiments, the newborn screening manager 202 may map the newborn screening results to genomic concepts in a controlled vocabulary (e.g., an ontology), providing a genetic context for the results.”
Par. [0045], “Such context may be useful for confirmatory tests, which are typically conducted in the event of an abnormal screening result. Additionally, mapping the results to the CBO, for instance, will allow for standardization of discreet results between states and across organizations. For example, a positive screening result for phenylketonuria (PKU) can be mapped as a phenotypic result for the patient in a CBO.”
This shows that the results are populated into the medical record with the context derived from the ontology used to map the results to the genomic concepts. 
The results displayed to the physician in Fig. 11 show the recommended diagnosis and recommendation for confirmatory testing.
The recommended diagnosis based on the results and confirmatory testing are both referred to in par. [0045] with regards to the context derived from mapping the results to the ontology. 
Therefore, the context derived from the mapping would have been considered by Moussavi as being populated into the patient’s medical record along with the raw results.
However, Moussavi does not explicitly teach
Storing, at a centralized screening manager, genetic screening standards of care and evidence-based recommendations for a plurality of genetic markers
At least one of the screening results indicating the presence of a first genetic marker in the patient
Obtaining an electronic health record of the patient that stores a family history of the patient, the electronic health record communicated by the remote order source entity
Using the genetic screening standards of care, the evidence-based recommendations, and the family history of the patient from the electronic health record, identifying, by the centralized screening manager, a correlation between the first genetic marker and one or more of the genetic screening standards of care, a correlation between the first genetic marker and the family history of the patient, and a correlation between the first genetic marker and one or more of the evidence-based recommendations
The graphical user interface concurrently displays the recommendation and an action indicator that is selectable to initiate a medical order for the clinical task of performing secondary testing
Mankad teaches
Storing, at a centralized screening manager, genetic screening standards of care and evidence-based recommendations for a plurality of genetic markers
Par. [0066]-[0067] describes how the algorithm uses clinical expertise in standards of care and evidence-based recommendations to determine the individual recommendations.  
Obtaining an electronic health record of the patient that stores a family history of the patient
Par. [0059], “One embodiment creates a system and a process, which enables the consumer to enter age, sex, race and ethnicity, life style and historical information such as family history and receive a personalized health maintenance plan(s). The process includes (i) synthesis of medical knowledge to generate consumer-oriented health maintenance recommendations; (ii) collection, analysis and synthesis of information from an individual consumer and (iii) selecting appropriate health maintenance plans to circumstances of the individual consumer.”
The collection of the patient historical data including family history is obtaining an electronic health record. Further the system has the ability to interface with a patient’s Electronic Medical Record (EMR) (see 
At least one of the screening results indicating the presence of a first genetic marker in the patient
Par. [0117], “the parent is asked to inquire about the outcome of the newborn screening test for Sickle Cell Disease (Hb SS and other variants) and other hemoglobinopathies, performed universally in all newly born infants in the United States”
Using the genetic screening standards of care, the evidence-based recommendations, and the family history of the patient from the electronic health record
Par. [0058], “Another unique feature is its ability to utilize family history and other factors to make prudent decisions about genetic screening and benefit from vast amount of new information about genetic susceptibility emanating from the Human Genome Project.”
Par. [0069], “FIG. 3 describes the application of family history and genomic science to health maintenance. Since the goal of the system is to personalize the health maintenance plan, there is nothing more personal than the genes an individual inherits. Knowledge about one's genetic susceptibility allows customization of preventive plan including avoidance of certain environmental exposure or life style choices that may activate or influence the unfavorable gene. Since there are more than 20,000 genes and the process of sequencing all genes in an individual is prohibitively expensive, a prudent selection process must be employed.”
Identifying, by the centralized screening manager, a correlation between the first genetic marker and one or more of the genetic screening standards of care
Table 1 shows the system correlating genes to be considered (i.e., genetic marker) and diseases.
Identifying a correlation between the first genetic marker and the family history of the patient, and 
Par. [0074], “As discussed in the background section, family history, race/ethnicity and other factors such as age serve as proxy for selection of individuals for further genetic counseling and screening.”
Par. [0077], “During Step V, the algorithm collects history of preventable conditions in the family, not only in immediate first-degree relatives but also, in second-degree relatives. Through preprogrammed algorithm, the system determines if patterns of heritable diseases are detected in the family of the individual consumer as illustrated in the examples below. Detecting such patterns is the best way of determining whether the consumer would benefit from appropriate genetic tests. Then, the system determines whether the consumer is potentially at high risk of a heritable condition or should be classified as standard or average risk.”
A correlation is made between the patient’s family history and the patient’s genetic susceptibility to a given disease.
See also par. [0093].
Identifying a correlation between the first genetic marker and one or more of the evidence-based recommendations
Par. [0117], “If the newborn is positive for Sickle Cell Disease, the parent receives a disease management link and critical information about (1) penicillin prophylaxis and pneumococcal vaccines to prevent serious and potentially fatal infections from S. pneumoniae, (2) information about other 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Moussavi the ability to store genetic screening standards of care, identify genetic markers in screening results, obtain a family history, and to identify correlations between that information, including family history, and the genetic data, as taught by Mankad, because it allows the system to develop a care plan for the patient that is personalized for that patient based on information that is the most unique to the patient (Mankad, par. [0007], [0069]).
Bergman teaches
The graphical user interface concurrently displaying the recommendation and an action indicator that is selectable to initiate a medical order for the clinical task of performing secondary testing
Par. [0058], “In yet another embodiment, each interactive checklist generated may provide a Web-based link to instantly complete a specific task or recommendation (not shown) (e.g., ordering recommended/necessary tests). For example, a recommendation report generated in action block 2004 may include testing recommendations for both CMP and EKG. An interactive checklist based on this report can provide an instant Web-based link to electronically order each of these tests. A prescribing physician 103 viewing the report--using patient systems 103A, 103B, or 103N--can click on these links to approve and electronically sign the order required for a patient to obtain the respective test.”


Claim 2
	Regarding claim 2, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. Moussavi further teaches
Providing one or more educational resources with the recommendation, the one or more educational resources being specific to the first genetic disorder
Fig. 11 shows the results that include the diagnosis and the recommendation for confirmatory testing (i.e., the recommendations), and it further shows a link in the interface to access more information on the disorder.

Claim 3
	Regarding claim 3, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. Moussavi further teaches 
The recommendation including clinical instructions for a follow-up care
Fig. 11 shows that the recommendation is that the patient undergoes additional testing.

Claim 6
	Regarding claim 6, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. Moussavi further teaches
Evaluating one or more evidence based recommendations
Par. [0045], “By way of example only and not limitation, the electronic medical record 212 may comprise a community health record or a personal health record. In some embodiments, the newborn screening manager 202 may map the newborn screening results to genomic concepts in a controlled vocabulary (e.g., an ontology), providing a genetic context for the results. The ontology may in embodiments be or include, for example, an ontology similar to the Clinical Bioinformatics Ontology (CBO) described in the U.S. patent application Ser. No. 11/028,262, which is herein expressly incorporated by reference in its entirety. Such context may be useful for confirmatory tests, which are typically conducted in the event of an abnormal screening result.”

Claim 8
	Regarding claim 8, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. Moussavi further teaches
Generating an alert upon identifying the patient information includes a critical result
Par. [0054], “The message also indicates that the results include a critical test result, indicating that a disorder was detected by the screening.”

Claim 10
Claim 10 is a system claim that performs functions that are the same or substantially similar to the method of claim 1. Moussavi further teaches 
A system for managing newborn screening results, the system comprising: one or more processors and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, causes the one or more processors to perform functions
Fig. 1; par. [0024]-[0033] discusses the structure of the system used to implement the methods described.
Please refer to the rejection of claim 1 for the rejection of the limitations of claim 10.

Claim 13
Claim 13 is a system claim dependent from claim 10 that recites functions that are the same or substantially similar to the method of claim 6. Please refer to the rejections of claims 10 and 6.

Claim 16
Claim 16 recites a computer storage media that has embodied on it computer-executable instructions for performing methods that are the same or substantially similar to the method of claim 1. Moussavi further teaches
One or more computer storage media having computer-executable instructions embodied thereon that, when executed, facilitate a method of managing newborn screening results
Abstract, “Systems and methods are provided for facilitating the electronic collection and dissemination of newborn screening results to identified and/or default recipients of the results.”
Par. [0026], “The present invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer.”
Par. [0028], “The server 22 typically includes, or has access to, a variety of computer readable media, for instance, database cluster 24. Computer 
A graphical user interface (GUI) for interacting with a centralized screening manager
Fig. 11 shows a screen for displaying results, which also allows for the user to interact with an icon to verify review of the results.
Subsequently receiving the newborn screening results from a laboratory entity performing a test on a physical specimen from the patient
Par. [0039], “After receiving the physical specimen, the laboratory 208 performs the required and/or specified testing, thereby obtaining a number of screening results for the newborn.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 20
Regarding claim 20, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 16. Moussavi further teaches
Providing a suggested diagnosis for the patient
Fig. 11 provides a suggested diagnosis based on the screening results.

Claim 21
	Regarding claim 21, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. Moussavi further teaches
The newborn screening results for the patient being received from multiple laboratory entity
Par. [0039], “After receiving the physical specimen, the laboratory 208 performs the required and/or specified testing, thereby obtaining a number of screening results for the newborn. The laboratory 208 may then access the newborn screening manager 202 and enter the results. As noted above, in some cases, multiple laboratories may perform testing for a single newborn.”
The method further comprising aggregating multiple newborn screening results from the laboratory entity into one screening result record for the patient
Par. [0039], “As noted above, in some cases, multiple laboratories may perform testing for a single newborn. In such cases, the results from the various laboratories may be aggregated into a single record for the newborn.”

Claims 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussavi, Mankad, and Bergman, in further view of ACMG (American College of Medical Genetics, "ACT SHEET", series of sheets detailing standard of care, available at http://www.acmg.net/Admin/ACT_Sheets_and_Confirmatory_Algorithms/NBS_ACT_Sheets_and_Algorithm_Table/ACMG/Resources/ACT_Sheets_and_Confirmatory_Algorithms/NBS, Copyright 2012).

Claim 4
	Regarding claim 4, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. However, Moussavi does not teach the genetic screening standard of care being a guideline from the American College of Medical Genetics.
	ACMG teaches
The genetic screening standard of care being a guideline from the American College of Medical Genetics
This limitation is an intended use limitation because it only defines what standard of care is to be used, and limits that use to a genetic standard of care that already exists. Because this limitation does not affect the functionality of the method, it will be given little patentable weight. However, in the interests of compact prosecution, art has been provided.
The ACMG ACT sheet is a genetic standard of care guideline that is published by the American College of Medical Genetics
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the genetic screening standard of care of the system of Moussavi, Mankad, and Bergman with a guideline from the American College of Medical Genetics, as taught by ACMG, because the ACMG is an organization that is well-known in the art to produce guidelines for genetic screenings (see Applicant admitted prior art in specification, par. [0038], “An exemplary standard of care is that of the American College of Medical Genetics.” It is clear that the Applicant is not trying to claim invention of this guidelines and they are referenced in such a way that it is clear that this standard of care exists prior to the invention). Further, substituting them would be a simple substitution of one set of guidelines stored in a database with another set of guidelines. 

Claim 12
Claim 12 is a system claims dependent from claim 10 that recites functions that are the same or substantially similar to the method of claim 4. Please refer to the rejections of claims 10 and 4.

Claims 17
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussavi, Mankad, and Bergman, in further view of Pass (Kenneth A. Pass, et al., "US Newborn Screening System Guidelines II" Follow-up of Children, diagnosis, Management, and Evaluation" Journal of Pediatrics, Oct. 2000, p. S1-S47).

Claim 7
	Regarding claim 7, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. However, Moussavi does not teach 
One or more clinician notes being included with the newborn screening result received.
	Pass teaches
One or more clinician notes being included with the newborn screening result received
Pg. S4-S5, “All actions take, such as telephone calls and letters, should be cited in the infant’s screening record in the program database. The record should document who performed the action, when it was taken, and to whom and where it was directed. The result of the action taken should also be recorded and, if necessary, a plan for further action stated.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the information received by the system of Moussavi, Mankad, and Bergman by adding clinician’s notes, as taught by Pass, because the clinician’s notes that would accompany the screening would provide the system and the recipient see Pass, pg. S5).

Claims 9, 14,  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussavi, Mankad, and Bergman, in further view of Bronn (US PG Pub. 2008/0262869).

Claim 9
	Regarding Claim 9, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 8. However, Moussavi does not teach
The critical result being a result that requires action within a predetermined period of time
Bronn teaches 
The critical result being a result that requires action within a predetermined period of time
Par. [0375], “Results of the PET/CT studies indicate no distant metastases but locally advanced disease is identified in the lung which has spread to both the hilar lymph nodes and the mediastinal lymph nodes. The TRA recommendation is combination chemotherapy with radiation therapy… The TAR also communicates the information to the Therapeutic Time Sensitive Response Algorithm (TTSRA) because there is a life-threatening disease process and the patient's treatment must proceed in a timely manner. The TTSRA will remind all parties involved of the optimal time-frame for completion of the clinical tasks necessary to properly manage the patient's 
Although this is not a notification or recommendation based on a genetic screening result, it is receiving a study result that indicates a diagnosis that mandates a time-sensitive response, so it is solving the same problem of informing health care providers of a condition that requires action within a specific time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add the ability to identify and notify personnel regarding a result that requires action in a predetermined amount of time, as taught by Bronn, to the system of Moussavi, Mankad, and Bergman, because, in the case of a life-threatening disease, “the patient’s treatment must proceed in a timely manner” and specific tasks must be completed within a specific time-frame in order to properly manage the patient’s condition (Bronn, par. [0375]).

Claim 14
Claim 14 is a system claims dependent from claim 10 that recites functions that are the same or substantially similar to the method of claims 8-9. Please refer to the rejections of claims 10 and 8-9.

Claim 18
Claim 18 is a computer readable media claim dependent from claim 16 that recites storing instructions to perform methods that are the same or substantially similar to the method of claims 8-9. Please refer to the rejections of claims 16 and 8-9.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moussavi, Mankad, and Bergman, in further view of Wood (US PG Pub. 2014/0100874).

Claim 22
	Regarding claim 22, the combination of Moussavi, Mankad, and Bergman teaches all the limitations of claim 1. However, Moussavi does not teach
The electronic message being a Health Level Seven (HL7) message
Wood teaches
The electronic message being a Health Level Seven (HL7) message
Par. [0060], “Sharing this information with other groups or individuals may be facilitated by granting access to the database 110 and/or exporting health history information using a particular format (e.g., GEDCOM or HL7).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to send a message from the system of Moussavi, Mankad, and Bergman using HL7, as taught by Wood, because HL7 is a common format used for sharing patient information and using the HL7 format would allow “information may be shared with third parties and applications that utilize similar formats.” (See Wood, par. [0029]).  

Response to Arguments
Rejections Made Under 35 USC 103
Applicant's arguments filed December 10, 2020, have been fully considered but they are not persuasive.
The Applicant asserts that the combination of references does not teach all the limitations of the claims. The arguments in support of this assertion is not persuasive.


With respect to the correlation between a first genetic marker and a genetic screenings standard of care, that correlation is taught by the cited combination of references. Mankad teaches a correlation between the first genetic marker and a genetic screenings standard of care by correlating a list of genetic markers with the diseases that may be associated with the presence of that genetic marker (Mankad, Table 1).

With respect to the correlation between a first genetic marker and a family history, that correlation is taught by the cited combination of references. Mankad teaches a correlation between the first genetic marker and a family history by identifying that some diseases that are associated with genetic markers may be indicated in the family history of a patient. This family history is used to perform a risk assessment on the patient and determine whether the patient should be further screened for a particular genetic marker the disease is associated with. This is the system identifying a correlation between family history and a genetic marker. 
The Applicant points to a specific portion of the specification (Par. [0045]-[0046]) to show that the invention performs the correlation after the tests have been performed. However, this limitation is not present in the claim language using the broadest reasonable interpretation in light of the specification (BRI) (MPEP 2111). The interpretation presented by the Applicant in the arguments is narrower than the BRI, and such an interpretation would require improperly reading limitations into the claims from the specification (MPEP 2111.01). 
Using the broadest reasonable interpretation of the claims, Mankad’s ability to identify that family histories can represent an increased risk to a patient for a particular disease 

With respect to the correlation between a first genetic marker and evidence-based recommendations, that correlation is taught by the cited combination of references. Mankad teaches the ability to provide evidence-based recommendations for the parent of a newborn patient based on the results of their newborn screening results indicating that the patient has the genetic marker for Sickle Cell Disease. This is the system correlating the genetic marker and evidence-based recommendations. 
The Applicant’s Remarks argue that the use of a survey to receive the results from the parent is outside the scope of the invention. However, this argument fails to address the references as an ordered combination of references. Moussavi is relied upon to teach a system for receiving results of a genetic screening and, based on a correlation of the genetic testing results and genetic concepts, providing recommendations to the user. When the ability to receive test results and output recommendations from Moussavi and the ability to correlate a genetic marker and evidence-based recommendations from Mankad are combined, the resulting combination teaches a system that receives test results, identifies correlations between the genetic markers identified in the test results with evidence-based recommendations, and provide the user with the evidence-based recommendations (see Rejection of claim 1 for an explanation of the motivation and rationale to combine the references).

	For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive, and the 103 rejections are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626